DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY PANEL, DISPLAY DEVICE, DISPLAY MODULE, AND ELELCTRONIC DEVICE HAVING AUXILIARY WIRING CONNECTED TO COMMON ELECTRODE”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0035803 A1; hereinafter, “Kim”).
Regarding claim 1:
Kim discloses (in Fig. 1) a display panel comprising: 
a light-emitting element 150a/156/158 [0046];
a first insulating layer 152/154 [0046, 0054, 0056]; 
a protective layer 170 [0066]; and 
a conductive layer 160 [0067],
wherein the light-emitting element comprises a first electrode 150a [0046], a light-emitting layer 156 [0046], and a second electrode 158 [0046],
wherein the light-emitting element is configured to emit light to the protective layer side ([0070], i.e., color filter layers 180a/180b are configured to transmit light),
wherein the first insulating layer 152/154 comprises a first opening (e.g., opening for pixel “1PA” in Fig. 1, i.e., there will be a bank 152/154 on each side of pixel “1PA”, thus defining a first opening) overlapping with the first electrode150a,
wherein the first insulating layer 152/154 covers an end portion of the first electrode 150a,
wherein the light-emitting layer 156 overlaps with the first electrode 150a through the first opening,
wherein the second electrode 158 is over the light-emitting layer 156, wherein the protective layer 170 is over and in contact with the second electrode 158,
wherein the protective layer 170 comprises a second opening (e.g., an opening for element “160”) overlapping with the first insulating layer 152/154, and

Therefore, Kim anticipates claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim(s) 1, 4-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga (US 2010/0078627 A1, which is a prior art of record) in view of Kwak (US 2010/0097295 A1).
Regarding claim 1:
Yoshinaga discloses (in Figs. 1A) a display panel comprising: 
a light-emitting element 5/6/7 [0043];
a first insulating layer 8 [0043]; 
a protective layer 9 [0043]; and 
a conductive layer 10 [0043],
wherein the light-emitting element comprises a first electrode 5 [0043], a light-emitting layer 6 [0043], and a second electrode 7 [0043],
wherein the light-emitting element is configured to emit light to the protective layer side [0053],
wherein the first insulating layer 8 comprises a first opening (between two elements “8” in Fig. 1A) overlapping with the first electrode 5,
wherein the first insulating layer 8 covers an end portion of the first electrode 5,

wherein the second electrode 7 is over the light-emitting layer 6, wherein the protective layer 9 is over and in contact with the second electrode 7,
wherein the protective layer 9 comprises a second opening (under element “10” in Fig. 1A) overlapping with the first insulating layer 8,
wherein the conductive layer 10 is connected to the second electrode 7 through the second opening
.
Yoshinaga does not disclose the second electrode is continuously provided between the light-emitting element and another light-emitting element adjacent thereto.
Kwak teaches, in a device similar to that of Yoshinaga, a second electrode 116c (Fig. 2 and [0031]) is continuously provided between the light-emitting element 116 (in “110R” of Fig. 2) and another light-emitting element (in “110G” in Fig. 2) adjacent thereto, wherein the second electrode provides a common electrode for the pixels.
It would have been obvious to one of ordinary skill in the art to modify Yoshinaga by incorporating a continuous second electrode, as taught by Kwak, because the modification would provide a common electrode for all the pixels, such that wiring for the second electrode for the pixel array can be simplified.



Regarding claims 4-7 and 11:
re claim 4, Kwak discloses the second electrode 116c (Fig. 2) covers end portions of  light-emitting layer 116b [0030], and wherein the second electrode 116c covers an end portion of a light-emitting layer 116 (in region “110G” of Fig. 2) of the other light-emitting element;
re claim 5, Yoshinaga discloses the first insulating layer 8 comprises an inorganic insulating layer [0043], and wherein the light-emitting layer 6 (Fig 1A) extends beyond end portions of the first electrode 5;
re claim 6, Yoshinaga discloses wherein resistivity of the conductive layer 10 (which can be chromium, Cr, see [0059-0060]) is lower than resistivity of the second electrode 7 (ITO, [0053]), wherein the second opening (for element “10” in Fig. 1A) does not overlap with the first electrode 5 (e.g., does not overlap with a right-hand side of the first electrode 5, see Fig. 1A), and wherein the conductive layer 10 does not overlap with the first electrode 5 in the second opening in a region surrounding the second opening (e.g., the conductive layer 10 does not overlap the electrode 5 on the left-side of Fig. 1A);
re claim 7, Yoshinaga discloses the protective layer 9 (Fig. 1A) comprises an inorganic film [0057], wherein, in an entire region where the conductive layer 10 overlaps the first insulating film 8, the protective film 9 is not in contact with the first insulating layer 8 (Fig. 1A), and wherein, in a region between the first electrode 6 (on the right-side of Fig. 1A) of the light-emitting element and a third electrode 6 (on the left-side of Fig. 1A) of the other light-emitting element, a bottom surface of the protective film 9 only contacts a top surface of the second electrode 7 (i.e., between the two electrodes 6 in Fig. 1A, there is a region where a bottom surface of the protective film 9 only contacts a top surface of the second electrode; furthermore, when a common second electrode is incorporated, as taught by Kwak, then contact would occur in the entire region between the two electrodes); and 
re claim 11, Yoshinaga discloses wherein the first insulating layer 8 comprises a portion in contact with the protective layer 9 (see right-side of element 9 in Fig. 1A).
Therefore, claims 4-7 and 11 are render obvious by Yoshinaga (in view of Kwak).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (in view of Kwak) as applied to claim 1 above, and further in view of Kwak et al. (US 2017/0047545 A1; hereinafter, “Kwak-II”, which is a prior art of record).
Regarding claims 8-10:
	Yoshinaga (in view of Kwak) only discloses a single protective layer; accordingly, Yoshinaga (in view of Kwak) does not disclose the limitations in the current claims.  However, Kwak-II teaches a device, similar to that of Yoshinaga and Kwak, may incorporate a multi-layered protective layer 120 (see Fig. 3 and [0074]).  Kwak-II discloses the protective layer comprises alternately stacked layers of inorganic and organic layers.
	I would have been obvious to one of ordinary skill in the art to modify Yoshinaga (in view of Kwak) by incorporating a multi-layered protection film, as taught by Kwak-II, because the modification would improve protection and sealing from external elements.  Note when a multi-layer protective layer is incorporated, all limitations in the current claims are rendered obvious because the protective layer comprises organic insulating film, a second insulating film that is in contact with lower layers of the protective layer.

Claims 14-16, 19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga in view of Kwak and Nakamura (US 2017/0154947 A1).
Regarding claims 14-15:
	Initially, these claims are essentially directed to two display panels, wherein each of the display panels has essentially the same limitations recited in claim 1.
Yoshinaga (in view of Kwak) discloses the display panel of claim 1, and Kwak further discloses a second (common) electrode 116c (Fig. 2 and [0031]) that covers end portions of light-emitting elements 116 (in regions 110R, 110G, 110B).  However, Yoshinaga (in view of Kwak) does not disclose a second display panel; accordingly, Yoshinaga does not disclose the limitations in lines 2-9 of current claim 14.  
However, Nakamura teaches discloses a display device comprising a first display panel 100a (Fig. 2A-2B); and a second display panel 100b, wherein the first display panel 100a comprises a first display region, wherein the second display panel 100b comprises a second display region and a visible-light-transmitting region 110 [0079], wherein the second display region 100b is adjacent to the visible-light-transmitting region 110b, wherein the first display region 100a comprises a portion overlapping with the visible-light-transmitting region 110b (e.g., see Figs. 2A-2B),
	The remaining limitations in current claims 14 and 15 are recited in claim 1; accordingly, the current claims are deemed obvious because it would have been obvious to one of ordinary skill in the art to specifically incorporate the display panel of Yoshinaga (in view of Kwak) into a display device comprising multiple display panels, as taught by Nakamura, because the modification would provide a large display device.

Regarding claims 16 and 19-21:
re claim 16, Yoshinaga discloses wherein resistivity of the conductive layer 10 (which can be chromium, Cr, see [0059-0060]) is lower than resistivity of the second electrode 7 (ITO, [0053]), wherein the second opening (for element “10” in Fig. 1A) does not overlap with the first electrode 5 (e.g., does not overlap with a right-hand side of the first electrode 5, see Fig. 1A), and wherein the first conductive layer 10 does not overlap with the first electrode 5 in the second opening in a region surrounding the second opening (e.g., the conductive layer 10 at the center of Fig. 1A does not overlap the electrode 5 on the left-side of Fig. 1A);
re claim 19, Kwak wherein the second electrode 116c covers an end portion of a second light-emitting layer 116 (in region “110G” of Fig. 2) of a second light-emitting element;
re claim 20, Yoshinaga discloses the first insulating layer 8 comprises an inorganic insulating layer [0043], and wherein the first light-emitting layer 6 (Fig 1A) extends beyond end portions of the first electrode 5; and 
re claim 21, Yoshinaga discloses the protective layer 9 (Fig. 1A) comprises an inorganic film [0057], wherein, in an entire region where the first conductive layer 10 overlaps the first insulating film 8, the first protective film 9 is not in contact with the first insulating layer 8 (Fig. 1A), and wherein, in a region between the first electrode 6 (on the right-side of Fig. 1A) of the light-emitting element and a third electrode 6 (on the left-side of Fig. 1A) of a second light-emitting element, a bottom surface of the protective film 9 only contacts a top surface of the second electrode 7 (i.e., between the two electrodes 6 in Fig. 1A, there is a region where a bottom surface of the protective film 9 only contacts a top surface of the second electrode; furthermore, when a common second electrode is incorporated, as taught by Kwak, then contact would occur in the entire region between the two electrodes).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (in view of Kwak and Nakamura) as applied to claim 14 above, and further in view of Kwak-II.
Regarding claim 22:
Initially, Kwak teaches a second electrode 116c (Fig. 2 and [0031]) is continuously provided between the light-emitting element 116 (in “110R” of Fig. 2) and a second light-emitting element (in “110G” in Fig. 2) adjacent thereto, wherein the second electrode provides a common electrode for the pixels.  Accordingly, Yoshinaga (in view of Kwak and Nakamura) renders obvious a continuous second electrode, because a continuous second electrode would provide a common electrode for all the pixels, such that wiring for the second electrode for the pixel array can be simplified.
Yoshinaga (in view of Kwak and Nakamura) does not disclose the protective layer comprises an organic insulating film.  However, Kwak-II teaches, in a similar device, a multi-layered protective layer 120 (see Fig. 3 and [0074]) comprising alternately stacked layers of inorganic and organic layers.
	I would have been obvious to one of ordinary skill in the art to modify Yoshinaga (in view of Kwak and Nakamura) by incorporating a multi-layered protection film, as taught by Kwak-II, because the modification would improve protection and sealing from external elements.  Note when a multi-layer protective layer is incorporated, the protective layer comprises an organic insulating film.

Allowable Subject Matter
Claims 2, 3, 17 and 18 are allowed for reasons stated in the prior Office action.

Remarks
Applicant’s remarks/arguments have been fully considered, but they are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892